Citation Nr: 1144554	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  09-47 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance of another person or by reason of being housebound. 

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1945 to November 1946.  His separation record indicates that he had a period of prior service lasting one year and ten months, but does not include the exact dates of the prior service period. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio which denied the Veteran's claims for service connection for posttraumatic stress disorder (PTSD) and sleep apnea, special monthly compensation (SMC) based upon the need for the regular aid and attendance of another person or by reason of being housebound, and TDIU.  During the appeal, jurisdiction was transferred to the Roanoke, Virginia RO.  

In his November 2009 substantive appeal, the Veteran requested a hearing.  The request was withdrawn in June 2010.  

In October 2010, the Board remanded the claim for additional development. 

In October 2011, the Appeals Management Center (AMC) granted service connection for posttraumatic stress disorder (PTSD).  Since this rating action results in a full grant of the benefit sought, this issue is no longer before the Board.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA has a duty to assist the Veteran in obtaining records in the custody of a Federal department or agency.  38 C.F.R. § 3.159(c)(2).  For records in Federal custody, VA is required to make as many requests as necessary to obtain the records and will only stop when it is determined the records are unavailable or that additional search actions would be futile.  Id.   

In the October 2010 remand, the Board instructed the agency of original jurisdiction (AOJ) to contact the National Personnel Records Center (NPRC) and request all service records for the period from December 1, 1943 through October 1945.  In November 2010, the AOJ contacted the NPRC and listed the period of service from November 2, 1945 to November 16, 1946.  Thus, the record does not include an NPRC response for the period from December 1, 1943 through October 1945.  A determination is needed as to whether records from December 1, 1943 through October 1945 are available.  38 C.F.R. § 3.159(c)(2).  

These records are potentially relevant to all issues remaining on appeal.  See Moore v. Shinseki, 555 F.3d 1369 (Fed.Cir. 2009) (holding VA was required to obtain service treatment records in a case involving an initial rating more than one year after service, because VA is required to consider the entire history of a disability).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact the National Personnel Records Center (NPRC) or other entities that are deemed appropriate to obtain the Veteran's complete service and personnel records for the period December 1, 1943 through October 31, 1945. 

All efforts to obtain these records should be documented in the claims folder.  A formal determination, pursuant to 38 C.F.R. § 3.159(c)(2) (2011), must be entered if it is determined that the records do not exist or that efforts to obtain them would be futile. 

If it is determined that the records are unavailable, notify the Veteran that the records could not be obtained and of efforts to locate them. 

If the records do not exist or further efforts to obtain the records would be futile, a formal determination must be made, pursuant to 38 C.F.R. § 3.159(c)(2) (2011).

2.  If any benefit on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

